       Case 2:20-cv-02373-EFM-GEB Document 22 Filed 09/01/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


STEPHANIE WEST,                  )
                                 )
            Plaintiff,           )
                                 )
v.                               )                      Case No. 20-2373-EFM-GEB
                                 )
KAWASAKI HEAVY INDUSTRIES, LTD., )
et al.,                          )
                                 )
            Defendants.          )
                                 )

                                            ORDER

        This matter is before the Court on Defendants Kawasaki Heavy Industries, Ltd. and

Kawasaki Motors Corp., U.S.A.’s motion for leave to file their comparative fault

identification out of time. (ECF No. 21.) The motion was filed August 13, 2021, making

Plaintiff’s response deadline August 27, 2021. No response has been filed, and the Court

may grant the motion as uncontested without further notice pursuant to D. Kan. Rule 7.4(b).

        Additionally, in its discretion, the Court finds the balance of factors weigh in favor

of permitting leave to file out of time due to excusable neglect as analyzed under D. Kan.

Rule 6.1(a) and Fed. R. Civ. P. 6(b)(1)(B), and no prejudice would occur by permitting the

late filing.1




1
   The court considers four factors to determine excusable neglect: “(1) the reason for the delay,
including whether it was within the reasonable control of the movant; (2) whether the movant acted
in good faith; (3) danger of prejudice to the nonmoving party; and (4) the length of the delay and
its potential impact on judicial proceedings.” Jackson v. Wal-Mart Stores E., LP, No. 20-2469-
JWB-JPO, 2021 WL 102818, at *1 (D. Kan. Jan. 12, 2021) (citing Fed. R. Civ. P. 6(b)(1)(B); D.
     Case 2:20-cv-02373-EFM-GEB Document 22 Filed 09/01/21 Page 2 of 2




      IT IS THEREFORE ORDERED that Defendants Kawasaki Heavy Industries,

Ltd. and Kawasaki Motors Corp., U.S.A.’s motion for leave to file their comparative fault

identification out of time (ECF No. 21) is GRANTED. Defendants shall file their

comparative fault identification no later than September 10, 2021.


      IT IS SO ORDERED.

      Dated at Wichita, Kansas this 1st day of September, 2021.



                                         s/ Gwynne E. Birzer
                                         GWYNNE E. BIRZER
                                         United States Magistrate Judge




Kan. Rule 6.1(a); YRC Worldwide, Inc. v. Zimmerman, No. 09-2098-KHV, 2009 WL 10689839,
at *1 (D. Kan. Nov. 3, 2009)).
                                           2
